Title: To Thomas Jefferson from John Borrows, 5 September 1807
From: Borrows, John
To: Jefferson, Thomas


                        
                            
                        5 Sep. 1807
                     
                        
                        The President of the United States
                  
                      to John Borrows, Dr.
                  1807
                  September 5th For 14 Quarts Milk @ 9 cents ⅌ qt. $1.26
                  
                  Received payment in full,
                        
                            John Borrows
                     
                        
                    